--------------------------------------------------------------------------------


Exhibit 10.1
 
ESCROW DEPOSIT AGREEMENT


THIS ESCROW AGREEMENT (the “Agreement”) dated this ___ day of November 2005, by
and between vFinance Investments, Inc., a Florida corporation (“vFinance” or
“Placement Agent”), having an address at 830 3rd Avenue, New York, New York
10022, Sequiam Corporation, a California corporation (the “Company”), having an
office at 300 Sunport Lane, Orlando, Florida 32809 and SIGNATURE BANK
(“Signature Bank” or the “Escrow Agent”), a New York State chartered bank and
having an office at, 261 Madison Avenue, New York, New York 10016. Capitalized
terms used but not defined herein shall have the meanings set forth in the
Purchase Agreement referred to in the first recital.


W I T N E S S E T H:


WHEREAS, pursuant to the terms of the initial Securities Purchase Agreement,
dated November __, 2005 (the “Purchase Agreement”) and, as necessary, pursuant
to the terms of additional Securities Purchase Agreements, on the same terms and
conditions as the Purchase Agreement, entered into prior to December 30, 2005,
the Company desires to sell (the “Offering”) a maximum of, in the aggregate,
$1,575,000 (“Maximum Subscription Amount”) of securities of the Company; and


WHEREAS, unless the Company consummates the Offering by December 30, 2005 (the
“Termination Date”), the Offering will terminate and all funds will be returned
to the Purchasers (hereinafter defined); and


WHEREAS, the Company and Placement Agent desire to establish an escrow account
with the Escrow Agent into which the Company and Placement Agent shall instruct
purchasers introduced to the Company by Placement Agent (the “Purchasers”) to
deposit checks and other instruments for the payment of money made payable to
the order of “Signature Bank as Escrow Agent for Sequiam Corporation” and Escrow
Agent is willing to accept said checks and other instruments for the payment of
money in accordance with the terms hereinafter set forth; and


WHEREAS, the Company and Placement Agent represent and warrant to the Escrow
Agent that they have not stated to any individual or entity that the Escrow
Agent’s duties will include anything other than those duties stated in this
Agreement; and


WHEREAS, the Company and Placement Agent warrant to the Escrow Agent that a copy
of each document that has been delivered to Purchasers and third parties that
include Escrow Agent’s name and duties, has been attached hereto as Schedule I.


NOW, THEREFORE, IT IS AGREED as follows:


1.    Delivery of Escrow Funds.

1

--------------------------------------------------------------------------------



(a)    Placement Agent and the Company shall instruct Purchasers to deliver to
Escrow Agent checks made payable to the order of “Signature Bank, as Escrow
Agent for Sequiam Corporation,” or wire transfer to Signature Bank, 261 Madison
Avenue, New York, New York 10016, ABA No. 026013576 for credit to Signature
Bank, as Escrow Agent for Sequiam Corporation, Account No. 1500716173, in each
case, with the name, address and social security number or taxpayer
identification number of the individual or entity making payment. In the event
any Purchaser’s address and/or social security number or taxpayer identification
number are not provided to Escrow Agent by the Purchaser, then Placement Agent
and/or the Company agree to promptly provide Escrow Agent with such information
in writing. The checks or wire transfers shall be deposited into a non
interest-bearing account at Signature Bank entitled “Signature Bank, as Escrow
Agent for Sequiam Corporation” (the “Escrow Account”).


(b)    The collected funds deposited into the Escrow Account are referred to as
the “Escrow Funds.”


(c)    The Escrow Agent shall have no duty or responsibility to enforce the
collection or demand payment of any funds deposited into the Escrow Account. If,
for any reason, any check deposited into the Escrow Account shall be returned
unpaid to the Escrow Agent, the sole duty of the Escrow Agent shall be to return
the check to the Purchaser and advise the Company and Placement Agent promptly
thereof.


2.    Release of Escrow Funds. The Escrow Funds shall be paid by the Escrow
Agent in accordance with the following:


(a)    In the event that the Company and Placement Agent advise the Escrow Agent
in writing that the Offering has been terminated (the “Termination Notice”), the
Escrow Agent shall promptly return the funds paid by each Purchaser to said
Purchaser without interest or offset.


(b)    The Escrow Agent shall, upon receipt of written instructions, in the form
of Exhibit A attached hereto or in form and substance satisfactory to the Escrow
Agent, received from the Company and Placement Agent, pay the Escrow Funds in
accordance with such written instructions, such payment or payments to be made
by wire transfer within one (1) business day of receipt of such written
instructions.


(c)    If by 3:00 P.M. Eastern time on the Termination Date, the Escrow Agent
has not received written instructions from the Company and Placement Agent
regarding the disbursement of the Escrow Funds, then the Escrow Agent shall
promptly return the Escrow Funds to the Purchasers without interest or offset.
The Escrow Funds returned to each Purchaser shall be free and clear of any and
all claims of the Escrow Agent.


(d)    Following the distribution of the Escrow Funds by the Escrow Agent in
accordance with (b) of this Section 2 through the Termination Date, the Escrow
Agent shall from time to time distribute any additional Escrow Funds, by wire
transfer or bank check, in accordance with written instructions received from
the Placement Agent and the company in the form of Exhibit A or in form and
substance satisfactory to the Escrow Agent.

2

--------------------------------------------------------------------------------



(e)    The Escrow Agent shall not be required to pay any uncollected funds or
any funds that are not available for withdrawal.


(f)    If the Termination Date or any date that is a deadline under this
Agreement for giving the Escrow Agent notice or instructions or for the Escrow
Agent to take action is not a Banking Day, then such date shall be the Banking
Day that immediately preceding that date. A Banking Day is any day other than a
Saturday, Sunday or a day that a New York State chartered bank is not legally
obligated to be opened.


3.    Acceptance by Escrow Agent. The Escrow Agent hereby accepts and agrees to
perform its obligations hereunder, provided that:


(a)    The Escrow Agent may act in reliance upon any signature believed by it to
be genuine, and may assume that any person who has been designated by Placement
Agent or the Company to give any written instructions, notice or receipt, or
make any statements in connection with the provisions hereof has been duly
authorized to do so. Escrow Agent shall have no duty to make inquiry as to the
genuineness, accuracy or validity of any statements or instructions or any
signatures on statements or instructions. The names and true signatures of each
individual authorized to act singly on behalf of the Company and Placement Agent
are stated in Schedule II, which is attached hereto and made a part hereof. The
Company and Placement Agent may each remove or add one or more of its authorized
signers stated on Schedule II by notifying the Escrow Agent of such change in
accordance with this Agreement, which notice shall include the true signature
for any new authorized signatories.


(b)    The Escrow Agent may act relative hereto in reliance upon advice of
counsel in reference to any matter connected herewith. The Escrow Agent shall
not be liable for any mistake of fact or error of judgment or law, or for any
acts or omissions of any kind, unless caused by its willful misconduct or gross
negligence.


(c)    Placement Agent and the Company agree to indemnify and hold the Escrow
Agent harmless from and against any and all claims, losses, costs, liabilities,
damages, suits, demands, judgments or expenses (including but not limited to
reasonable attorney’s fees) claimed against or incurred by Escrow Agent arising
out of or related, directly or indirectly, to this Escrow Agreement unless
caused by the Escrow Agent’s gross negligence or willful misconduct.


(d)    In the event that the Escrow Agent shall be uncertain as to its duties or
rights hereunder, the Escrow Agent shall be entitled to (i) refrain from taking
any action other than to keep safely the Escrow Funds until it shall be directed
otherwise by a court of competent jurisdiction, or (ii) deliver the Escrow Funds
to a court of competent jurisdiction.

3

--------------------------------------------------------------------------------



(e)    The Escrow Agent shall have no duty, responsibility or obligation to
interpret or enforce the terms of any agreement other than Escrow Agent’s
obligations hereunder, and the Escrow Agent shall not be required to make a
request that any monies be delivered to the Escrow Account, it being agreed that
the sole duties and responsibilities of the Escrow Agent shall be to the extent
not prohibited by applicable law (i) to accept checks or other instruments for
the payment of money and wire transfers delivered to the Escrow Agent for the
Escrow Account and deposit said checks and wire transfers into the non-interest
bearing Escrow Account, and (ii) to disburse or refrain from disbursing the
Escrow Funds as stated above, provided that the checks received by the Escrow
Agent have been collected and are available for withdrawal.


4.    Resignation and Termination of the Escrow Agent. The Escrow Agent may
resign at any time by giving 30 days’ prior written notice of such resignation
to Placement Agent and the Company. Upon providing such notice, the Escrow Agent
shall have no further obligation hereunder except to hold as depositary the
Escrow Funds that it receives until the end of such 30-day period. In such
event, the Escrow Agent shall not take any action, other than receiving and
depositing Purchasers checks and wire transfers in accordance with this
Agreement, until the Company has designated a banking corporation, trust
company, attorney or other person as successor. Upon receipt of such written
designation signed by Placement Agent and the Company, the Escrow Agent shall
promptly deliver the Escrow Funds to such successor and shall thereafter have no
further obligations hereunder. If such instructions are not received within 30
days following the effective date of such resignation, then the Escrow Agent may
deposit the Escrow Funds held by it pursuant to this Agreement with a clerk of a
court of competent jurisdiction pending the appointment of a successor. In
either case provided for in this paragraph, the Escrow Agent shall be relieved
of all further obligations and released from all liability thereafter arising
with respect to the Escrow Funds.


5.    Termination. The Company and Placement Agent may terminate the appointment
of the Escrow Agent hereunder upon written notice specifying the date upon which
such termination shall take effect, which date shall be at least 30 days from
the date of such notice. In the event of such termination, the Company and
Placement Agent shall, within 30 days of such notice, appoint a successor escrow
agent and the Escrow Agent shall, upon receipt of written instructions signed by
the Company and Placement Agent, turn over to such successor escrow agent all of
the Escrow Funds; provided, however, that if the Company and Placement Agent
fail to appoint a successor escrow agent within such 30-day period, such
termination notice shall be null and void and the Escrow Agent shall continue to
be bound by all of the provisions hereof. Upon receipt of the Escrow Funds, the
successor escrow agent shall become the escrow agent hereunder and shall be
bound by all of the provisions hereof and Signature Bank shall be relieved of
all further obligations and released from all liability thereafter arising with
respect to the Escrow Funds and under this Agreement.


6.        Investment. All funds received by the Escrow Agent shall be invested
only in non-interest bearing bank accounts at Signature Bank.


4

--------------------------------------------------------------------------------


 
7.        Compensation. Escrow Agent shall be entitled, for the duties to be
performed by it hereunder, to a fee of $2,500, which fee shall be paid by the
Company upon the signing of this Agreement. In addition, the Company shall be
obligated to reimburse Escrow Agent for all fees, costs and expenses incurred or
that become due in connection with this Agreement or the Escrow Account,
including reasonable attorney’s fees. Neither the modification, cancellation,
termination or rescission of this Agreement nor the resignation or termination
of the Escrow Agent shall affect the right of Escrow Agent to retain the amount
of any fee which has been paid, or to be reimbursed or paid any amount which has
been incurred or becomes due, prior to the effective date of any such
modification, cancellation, termination, resignation or rescission. To the
extent the Escrow Agent has incurred any such expenses, or any such fee becomes
due, prior to any closing, the Escrow Agent shall advise the Company and the
Company shall direct all such amounts to be paid directly at any such closing.


8.        Notices. All notices, requests, demands and other communications
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been duly given if sent by hand-delivery, by facsimile (followed
by first-class mail), by nationally recognized overnight courier service or by
prepaid registered or certified mail, return receipt requested, to the addresses
set forth below:


If to Placement Agent:


vFinance Investments, Inc.
880 Third Avenue, 12th Floor
New York, New York 10022
Attention: Jonathan Rich
Fax: (212) 380 2828


 
If to the Company:



       
Attention:
      Fax:      

 
 
If to Escrow Agent:


Signature Bank
261 Madison Avenue
New York, New York 10016
Attention: Cliff Broder, Senior Vice President
Fax: (646) 822-1359

5

--------------------------------------------------------------------------------



9.         General.


(a)    This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York applicable to agreements made
and to be entirely performed within such State, without regard to choice of law
principles.


(b)    This Agreement sets forth the entire agreement and understanding of the
parties with respect to the matters contained herein and supersedes all prior
agreements, arrangements and understandings relating thereto.


(c)    All of the terms and conditions of this Agreement shall be binding upon,
and inure to the benefit of and be enforceable by, the parties hereto, as well
as their respective successors and assigns.


(d)    This Agreement may be amended, modified, superseded or canceled, and any
of the terms or conditions hereof may be waived, only by a written instrument
executed by each party hereto or, in the case of a waiver, by the party waiving
compliance. The failure of any party at any time or times to require performance
of any provision hereof shall in no manner affect its right at a later time to
enforce the same. No waiver of any party of any condition, or of the breach of
any term contained in this Agreement, whether by conduct or otherwise, in any
one or more instances shall be deemed to be or construed as a further or
continuing waiver of any such condition or breach or a waiver of any other
condition or of the breach of any other term of this Agreement. No party may
assign any rights, duties or obligations hereunder unless all other parties have
given their prior written consent.


(e)    If any provision included in this Agreement proves to be invalid or
unenforceable, it shall not affect the validity of the remaining provisions.


(f)    This Agreement and any modification or amendment of this Agreement may be
executed in several counterparts or by separate instruments and all of such
counterparts and instruments shall constitute one agreement, binding on all of
the parties hereto.


10.      Form of Signature. The parties hereto agree to accept a facsimile
transmission copy of their respective actual signatures as evidence of their
actual signatures to this Agreement and any modification or amendment of this
Agreement; provided, however, that each party who produces a facsimile signature
agrees, by the express terms hereof, to place, promptly after transmission of
his or her signature by fax, a true and correct original copy of his or her
signature in overnight mail to the address of the other party.




******************************

6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first set forth above.




SEQUIAM CORPORTION
 
VFINANCE INVESTMENTS, INC.
                   
By:
 
 
By:
 
 
Name:
   
Name:
 
Title:
   
Title:






SIGNATURE BANK




By:
 
   
Name:
   
Title:
             
By:
 
   
Name:
   
Title:
 



7

--------------------------------------------------------------------------------


 
Schedule I




OFFERING DOCUMENTS


8

--------------------------------------------------------------------------------


 
Schedule II




The Escrow Agent is authorized to accept instructions signed or believed by the
Escrow Agent to be signed by any one of the following on behalf of the Company
and Placement Agent.



 
Sequiam Corporation


 
Name
 
True Signature
           
 
 
 



 
vFinance Investments, Inc.


 
Name
 
True Signature
           
 
 
 
     
 
 
 
     


9

--------------------------------------------------------------------------------



Exhibit A


INSTRUCTIONS TO DISBURSE ESCROW FUNDS
 
Date:


SIGNATURE BANK
261 Madison Avenue
New York, N.Y. 10016
Attn: Cliff Broder, Senior Vice President


Dear Mr. Broder:


In accordance with the terms of paragraph 2(_) of an Escrow Deposit Agreement
dated ___ _______, by and among Sequiam Corporation (the “Company”), vFinance
Investments, Inc. (“Placement Agent”), and Signature Bank (the “Escrow Agent”),
the Company and Placement Agent hereby notifies the Escrow Agent that the
________ closing will be held on ___________ for gross proceeds of $_________.


PLEASE DISTRIBUTE FUNDS BY WIRE TRANSFER OR CHECK OR TRANSFER AS FOLLOWS (wire
instructions attached if applicable):




Sequiam Corporation
 
$
           
vFinance Investments, Inc
 
$
     
 
 
$





Very truly yours,


Sequiam Corporation
       
By:
 
 
Name:
 
 
Title:
 
       
vFinance Investments, Inc.
       
By:
 
 
Name:
 
 
Title:
 
 

 
 
10


--------------------------------------------------------------------------------